— Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered November 26, 2014. The order granted the motions of defendants for summary judgment dismissing the amended complaint and dismissed the amended complaint and the third-party complaint.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on December 2 and 3, 2015, and January 22 and 25, 2016, and filed in the Monroe County Clerk’s Office on January 27, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.P., Peradotto, Lindley, Whalen and DeJoseph, JJ.